..
                                                                              256




              OFFICE OF THE ATTORNEY GENERAL          OF TEXAS
                               AUSTIN
     GROVERSELLERS
     ATTORNEYGENERAL


      Honorable Fen 1. Dean
      Diatriot Attornry
      s tsphem8 county
      Ereokonrldge,   Terse



      Dear   3lrr




                 :*ahave your let
       c ate the iollov.lng:

                                                    ourt, thet is,
                                                     in both oountiae
                                                     a 00se 18 set ror
                                                   te or the tern end
                                                   irn egain during

                                            hero a oatm has bern set
                                            appecr end the oa8e 1s
                                           of the saz4 term and the
                                          return to oodrt at that
                                         r mllea~a per dim for both

                                ate that the oa%e of ?ioArthur   ‘1.3tat.m,
                                7 2.  il. 847, at page 650, ssems to hold
                                ly oolleot ror one trip   to the  plaoe of
                              om that   os6e, we take the following cjuota-
                              on M notion ror rehearin&;
                  -In oonneotion with the motion tor rehearing is
             an appllostion to rater   the oomtr of tha  oourt   below.
             -Y have ormlned this    motion ma lt ru@pbcltr    thst the
             oourt, in taring the ooets in the ease In whloh appel-
             lant wetaconvicted, also taxed oortr whioh had ecorued
Bonorable 730 J.      Dean,      page 2


      in a oertalo other oa8a rqalnst appellant, pending
      in ths 8ame oourt, rbloh ha4 been diemissed. Tt
     also suggeatr  that aortain witnesses, to wit, 3. D.
     A, Donoan 804 8. J. Kendriruto          their aooount8
     for more ~~ilaageand days thin-j     wora entitled to.
     The aottion 18 not ruii or e;tplloi$8nough to euthorfxa
     U8 t0 g0    fnt0 8II inVe8tigEtiOR   Sr tho88   ZUttW8.   TV*
      hold, howevsr, that no 008t8 pertaining to the oa8a
     whloh wa8 dlsnissed 8 ainet appallant rhould be made
      a aharge against him fn thir  ease; and we also hold
      thcrtno witness is entitlrd to nileage ?or .mre then
      003 trip, aoin~ flu4 uomln~, at any one ters or oourii,
     and iS entitled t0 hi8 Hr disiU only iOr the day8 on
     7i 0h he aotually attended the court, ino!udlng the
     %ine oonemed In goinrqand oarnix; and the clerk be-
     IOW will revise  and rrtax-tzoat8     in thir ease in
     aooordanoe with the vfers herein expressed , . ,*
      (Empha6i8 OUr8)
          In    tbs   Y0arth.w     orse
                                 the aooused wad oonvloted of
libel, a .zisdanea.?or. Xrtiole'l07B, Code or CrimLnal Frooedure,
provider,for fae8 of ~Hitoesse8in Piadszieanoroaaas, and reads
a8 r0ii0w8:
          "Xtmss$s   In orlalnal oaaea shall bs allowed
     one dollar snd fifty cent8 a dey for eaoh day they
     are in attendance upon the oourt, an4 six oenta for
     eaoh zilr they aay travel In going to or returning
     iron the plaoe of trial,"
            The YoArthur 0886, 8upra, relating t0 mile8g8 and
fee8 'or wltneeaes in a libel ease, relates only to slsdeaeanor
OOst8, and ha8 no oonneotlon with the feb8 and nileage of wlt-
nesse8 IO rOi0n    proseoutlons. Yuoh fees are provided for else-
rhsre. L-5 ed     ale 1036, Vernon*8 bnnotatad Code of Crlzloal
Prooedure    whioh 8paOiiIOally provides ror the ailsape and per
dies 0r WitOsaas8   8ubposnaea in relony oa5e8.  Prom tkjt Ar-
ticle   we quote the rollowing:
          *Any wltnees who .miyhevs been 8ubpoenaed, or
     ehall have been reoognlzed or 8ttaohed and eiven
     bond for his eppsercrnoebefore the Court, or baiors
     any grand jury, out of the oounty of his resldsnoe,
                                                                                  258

                                                                              f




Ho:lorablrBen J. &an,       page 9
     to teetlfy in a frlonl ai         regardlerrro? dirposltlon
     of said aado, and rho rppeclrr       in ooaplienoe with the
     obligation8 Of 8Uoh rOOO@lia8i.IOa       or  bond    shell be 810
     lowed Thrrr (3) Cents psr mile going to and returning
     irom thr OOWt       OC gr8nd  jWr    b   th8 ne8re8t      pr8OtiO81
     oonv8y8no8  * 8nd    %a0 DOli8r8 1 8f p8r d8y iOr l8Oh d8Y
     ho !~8y n8008a8rilp     b4 8bMnt   f roa   ho?rr, 88  8 nitnO       in
     ruob 0880;
               nProvIdod, 8nl WitiN     who !88y h818 b8ea 8UbpO8Il88d,
     or 8h.811h8rO been rOOO&a@d          or 8St8ohsd and given bond
     iOr hi8 8ppO8r8nOe b8fOm 8~ OOUTt, OUt Or th8 OOUntr
     Or hia CIdiddnOI, t0 te8tIfy III8 fO1OnJ 0808, Snd who
     appear8 in OOEipli8nOOwith 86id subpoena or with the
     oblleotlons of such reoogniz8noe or bond, and the osee
     fllrhiOh ha iS 8 wItnOS8 i$ r8B8t iOr 8 18tsP d8y in
     the 8Cfi8ter?lOf Court. nO'8XOO'BdinRfOW (4) day8,
     8h811 not be pala mllsegs ror 8ny.sddltionel trig!
     to or rrom court       h8 m8y ma8   by re(roon0r the reset-
     ting Or 88id 0888. Ulll888       p@WAl8aiOl3 fir8t   had and
     m8lMd         irom the trl81 Cfudgot0 BUBk8 88iB trip       but
       b 11 b         tit1 d t       1   hi       dl    r     til88d-
     ii~iot18:     g&S   hz !UO;i~"in'b9tten'd%i8$a       %rt    by
     reason of the reestting ot the 08se.* (Eapbasis ours)
             Th8 Under8OOred      18ngU8gO W88 sddsd by 8m8ndment   p883ad   by
the 47th 1.8&818ttW8 (AOt8 1941, 47th ti&, oh. 4;30,8 1, p. 588).
It   is our oonaldered opfnlon thst the 8tatut8        man8 th8t the psy-
ment of th8 mileage should be made Only upon the Uitn888 obtaining
8pOiriO    $OrrPi8aiCUl Or   th8 trial judge, ii h8 lake38 the trip     baok
to hi8 horn8rrithinthe lnt8rtal in om3 the trial 18 r8Set ?Or 8
18tsr dots In the 8r)DHterm 8dd rlthln four          (4) dry8 itim the date             l

0r 8pp8aranoe ptmsu8nt       to   proosrr. If the oourt   rbould set the
ease ror 8 later date In the 88~8 t8rP, but aor than r0b.u (4)
days fr@sUm dat8 Oi ilIitii1         8ppIBF8llO8,?I0 think th8 18nguage Of
the Lqlrleture inp11r8         that  It would not be n8008S8rJ for the
WitnO     to  proourr 8Uoh pW%li88iOu from t&8 OOurt, but would br
entltlsd to hi8 Zll1188g8.In either et8nt, he would be 8atit1ed
to tha per dl8a preeorikd br 18~ for 88oh d8y in wbloh h8 wall
in 8otu81 attendauO8 upon tbs OOUX%.
            Then 18 no prorlrlon ror    yiWiltOr iiitM888S re8idiug
within the 00untJ ,Fo the Set01 0r r0r any oa888; thla oplnlon insofar
a8 it df80UlM88  f8d8 in i81Ony 08808 18 limited t0 Out Of OOUIitg
Witn888.8.
          In ooma8otloa with your problem, we rrrpeottully ro-
ier to Opinion No. o-1594, approved by the AttOrn8y 08wr81
or m-8   on November a, 1939. In that opinion It wan held,
Honorstle Ban J. Dean, psg8      4

under the 8tatut8  before  8zi8nda8ntin 1941, that 111out-of-
WPnty xltness in 8 felony oat301s sntltlad to two dollar8
end hi8 aotuel trrrelin@ sxpenaes not exoesdlng four oente
QSr Eli18 ill8Otig t0 8nd rOt,WZling irOB, th8 OOUrt for 8
de8056  trip t0 th8 OOUd   during   th8 S8W term and in the
8aO oa(Ie,prOvid8d the witnes8 108 8ubpOeu8ed      in 8oOOrd-
8AO8 with tb* axpre88 tbrP'u8   0r Art1010 463, Code 0r Crllalnal
QOOIdllZI Or mX88.     fb W88 rurther   88id that it is Imater-
ial whether the wltnerr has b48n rs-rubpoan8rd or 18 rttond-
in@ under th Orl@ncll 8Ubp08n8, pl'orldedthe prO7i8iOn8 Of
said Artiole 463 hsre been net. A oo;y of tha opinion la
enolosed for your 00381derat1on. St 1s noted that thr opln-
Ion la supported by quotcitlonrrorathe oaae 0r Burttsoh811
v. Sheppard, 123 Tsx. 113, 69 3. X, (2d) 402.
          r% havr 8180 amttrtelned that over 8 long period
0r yeera the departmental oonstruotlon or th8 Comptroller or
Fubllo Aooounts he8 b*senandpow la that ior auoh 8UbseW3at
tripr, fees ar8 p8y8b18 by the State. The 1941 aaendmnt
ob8ngbd th8 uil1e8geirOn not t0 exoeed four cents per alle
to three oentr.
              ?m therefore oonolude that ii the witnesses rererrsd
to   (lx.0ritnsS8Ct8 in idOW    0811438 the proViSiOn     Or Artiale8
463 and 1036, Cod8 0r 5riainal Proosdure         apply, .8ndunder the
authority of Opinion No. O-1594 and euthoritles olted then,in,
said witn88SeB 8r8 entitled t0 the 8t8tUtOrJ f488 iOr mileagO
and per diem, not only iOr tha'tlrst trip 8nd 8ttendCce un-
der prOoe88, but 811 rubrequent trip8 and attendanoo, k&en
ordered to return by the oourt. But ln sledemesnor casea,
Arti        1078, C. 0. ?. will rpply, and under the authority
of tbo quoted language iron MaArthur ‘1.3t8t0,          8Upr8,    suoh
wltnease8 would not bo entitled to nileage for wre than on8
trip, 8nd per dlen only for the day8 in aotusl 8ttenbano8 up-
on the oourt. fa 8UOh mii3d8m8nOr Oases, however, ruoh 008t8
ard   tares   against the d8fond8nt    88 in the YoArthur    oear,    and
are not goner8lly p8y8blO by the Strto or ooU.Uty.
                                          Tour8 rerl truly